Title: To Thomas Jefferson from Hezekiah Rogers, 21 August 1804
From: Rogers, Hezekiah
To: Jefferson, Thomas


               
                  Sir,
                  Philadelphia 21. August 1804.
               
               I have the honor to inform you that this day Capt. Chouteau with the Chiefs of the Osage nation of Indians took their departure from this city for Pittsburgh, on their way to their own country.
               We proceeded on our tour as far North as the city of New York, where we continued eight days.
               During our journey the party enjoyed perfect health, and no untoward circumstance occurred to mar the pleasure of the natives, or to frustrate the object contemplated by government.
               The principal villages and cities through which we passed, and individual citizens vied with each other in acts of hospitality and kindness and I am persuaded the impressions which have been made on the minds of the Indians are most favorable to the views and wishes of the Executive.
               In executing the trust committed to me I have assiduously endeavored to effect the object intended, with as much frugality in my expenditures, as circumstances and the nature of that object would permit; and if, Sir, my well-intentioned exertions shall meet your approbation it will amply compensate me for the trouble and fatigue which I have experienced.
               Tomorrow I purpose leaving this city for Washington.
               I am, Sir, with very sincere Respect, Yr: obt: Servant
               
                  
                     Hez: Rogers.
                  
               
            